Argued September 26, 1932.
And now, September 26, 1932, the order of the court below is reversed and it is ordered that Richard J. Beamish, secretary of the Commonwealth, advertise the pending *Page 512 
constitutional amendments once a month for three months, in at least two newspapers in every county in which such newspapers shall be published, preceding the next general election, and not oftener, in order to conform with the requirements of article XVIII of the Constitution of the Commonwealth.
The secretary having advertised the proposed amendments in the month of August, this order will be complied with if advertisement is made in the months of September and October following.